 PLUMBERSLOCAL NO. 44745PlumbersLocal No. 447and Petroleum Engineering,Inc. and International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof Ameri-ca, Locals980 and78. Case 20-CD-452commercewithin themeaning ofthe Act and it willeffectuatethe policies of the Actto assertjurisdictionherein.August 29, 1975DECISION AND DETERMINATION OFDISPUTEBy CHAIRMAN MURPHY ANDMEMBERSJENKINSAND PENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by Petroleum Engineering, Inc.,herein also called the Employer, on March 21, 1975,alleging that Plumbers Local No. 447, herein also re-ferredto asLocal 447 or Plumbers, violated Section8(b)(4)(D) of the Act by engaging in certain pro-scribed activity with an object of forcing or requiringPetroleum Engineering to assign the work in disputeto employees represented by Plumbers rather than toemployees represented by International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Help-ers of America, Locals 980 and 78, herein also re-ferred to as Teamsters or Locals 980 and 78.A hearing was held before Hearing Officer EileenHamamura on May 8 and 12, 1975. All parties ap-peared at the hearing and were afforded full opportu-nity to be heard, to examine and cross-examine wit-nesses,and to adduce evidence bearing on the issues.Thereafter, the Employer, Local 447, and the Team-stersfiled briefs which have been duly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, including thebriefs of the parties, the Board makes the followingfindings:1.THE BUSINESS OF THE EMPLOYERPetroleum Engineering is a California corporationengaged in the business of construction, installation,and maintenance of petroleum facilities in northernCalifornia. It was stipulated that during the past 12months Petroleum Engineering has purchased goodsand materials in excessof $50,000 from points locat-ed outside the State of California.We find that Petroleum Engineering is engaged inII.THE LABOR ORGANIZATIONS INVOLVEDItwas stipulated and we find that Plumbers Local447 and International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,Locals 980 and 78, are labor organizations within themeaning of Section 2(5) of the Act.III.THE DISPUTEA. Background and Facts of the DisputeIn February and March 1975, Petroleum Engineer-ing installed vapor recovery systems at three or fourgasoline stations in Sacramento, California. Thework, which is required by the Environmental Pro-tection Agency to meet antipollution standards, in-volves the emplacement of pipes between the storagetanks and dispenser pumps to recapture the vaporsreleased by the gasoline before they enter the at-mosphere.Petroleum Engineering has completed from 800 to1,500 of the aforementioned systems in the past 2years. All such work has been performed for the ma-jor oil companies at service stations in Sacramentoand the San Francisco Bay area. Relevant to the in-stant proceeding, the Employer has handled about 40jobs for Shell Oil Company and approximately 20more for Standard Oil Company. When installing therecovery pipe at existing stations, the Company usesits own crew of employees. Such workers are repre-sented by Locals 980 and 78, Teamsters. However,the Employer subcontracts out all plumbing, includ-ing the vapor recovery system, during the construc-tion of new gasoline stations.Plumbers Business Representative Ralph Biby ob-served members of the Teamsters conducting suchoperations at a Shell service station on March 3,1975.Since there was substantial unemploymentamong the Plumbers at the time, Biby was concernedthat his Union had not been given the plumbing andpipefitting work.He then inquired relative to the hourly wages re-ceived by employees of Petroleum Engineering forperforming these functions. After one employee re-fused to provide this information, two other workersadvised that the Teamsters assigned to the pipe workmade $4.75 and $5.25 per hour, excluding fringe ben-efits.'According to the testimony of a TeamstersContractors that employ plumbers from theLocal 447hiring hall for theContinued220 NLRB No. 8 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDmember, Biby concluded that "it looks more likeplumbers or pipefitters work."Without further investigation, Local 447 beganpicketing the Shell station the following day. Al-though the pickets carried publicity signs indicatingthat the Employer was paying wages which did notconform with the prevailing rate and existing condi-tions, they did not attempt to disrupt or interferewith the ongoing work. In this connection, SteveMyers of the Teamsters testified that during a con-versation with a picketer he was told that "all he [Bi-by] wants is for us to have a journeyman on the job."Since Local 447 was picketing his company's gasstations,William Stein of Shell Oil contacted Petro-leum Engineering relative to this problem. The Shellfield engineer told the Employer's president, HarrellMusco, that Petroleum Engineering would probablynot be awarded future contracts for the installationof vapor recovery systems unless the picketingceased. Fearing that such action by Local 447 wouldalso delay projects at his stations, Emmett Bass com-municated almost identical warnings to Musco onbehalf of Standard Oil Company.Consequently, bothMusco and Clare Cato, thebusinessmanager for Local 980, made telephonecalls to Biby in an attempt to settle the dispute withthe Plumbers. Despite hisinsistencethat Local 447was picketing solely for the purpose of publicizingthe substandard wages paid to the workers, Biby nev-ertheless informed Cato that he thought the Team-sters were performing "plumbers work and we wantit."Local 447 thereafter sent pickets to several otherShell stations when the Employer involved hereincommenced vapor recovery operations. The recordindicates that the Plumbers discontinued such activi-ties after Petroleum Engineering filed unfair laborpractice charges with the Board.three distinct phases. The first phase consists of at-taching lines from gas storage tanks to the tankswhich fill them. In the second phase, vapor recoverypipelines are installed from the gas storage tanks tothe pumps which dispense the gasoline into the auto-mobiles. The final phase involves installing a deviceon the nozzles of the dispensers to capture vapors asthe gas tanks of the cars are being filled.The testimony at the hearing shows that the dis-pute herein arose over the second phase of the vaporrecovery system installation at existing gasoline ser-vice stations.C. The Contentions of the PartiesRespondent Local 447 argues that there is no rea-sonable cause to believe that it violated Section8(b)(4)(D) as it denies having ever threatened tostrike, picket, or cause a work stoppage, and assertsthat the picketing it didengage inwas designed onlyto protest alleged substandard wages being paid byPetroleum Engineering. In addition, Local 447 main-tains that the disputed work should be assigned tothe employees it represents because the contract be-tween the Teamsters and the Employer does not in-clude construction work.The Employer contends that Local 447 violatedSection 8(b)(4)(D) by making threateningstatementsand engaging in picketing for a proscribed purpose.The Employer also submits that the award of the dis-puted work to its own employees is appropriate inview of their possession of the requisite skills, effi-ciency and economy of operation, the contract be-tween Petroleum Engineering and the Teamsters,past company practice, and the Employer'sassign-ment of the work. The Teamsters positionis in agree-ment with that of the Employer.B. The Work in DisputeThe notice of hearing herein describes the work indispute as follows: "Installation of vapor recoverydevices by Petroleum Engineers, Inc. at various gaso-line service stations." According to the report of theHearing Officer, the instant proceeding relates to theassignmentof work which involves "laying and in-stalling pipes for vapor recovery systems at existingservice stations in areas under Plumbers Local No.447 geographic jurisdiction."In regard to the above, the record indicates thatthe installation of vapor recovery systems involvesinstallation of vapor recovery systems must pay wages and fringe benefitsthat aggregate$13.28 per hourD. Applicability of the StatuteBefore the Board may proceed to a determinationof a dispute under Section 10(k) of the Act, it mustbe satisfied that there is reasonablecauseto believethat Section 8(b)(4)(D) has been violated, and thatthere is no agreed-upon method, which is binding onall parties, for the voluntary adjustment of the dis-pute.Local 447 denies that its picketing of the Shell ser-vice stations was for purposes violative of Section8(b)(4)(D) and contends that its sole picketing objectwas to protest the Employer's substandard wages.However, the record shows that Local 447BusinessRepresentative Biby indicated to both the Employerand the Teamsters that the work here involved be-longed to the Plumbers. There is also testimony that PLUMBERSLOCAL NO. 447pickets informed employees of Petroleum Engineer-ing they were doing plumbers' work. As a conse-quence of the picketing, two oil companies warnedthe Employer that they might refuse to grant Petro-leum Engineering future contracts for the installationof vapor recovery systems.In a jurisdictional context, the Board is notcharged with finding that a violation did in fact oc-cur, but only that there is reasonable cause to believethat there has been a violation. On the facts herein,and without ruling on the credibility of testimonythat is inissue,we find there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated.E.Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed work af-ter giving due consideration to various relevant fac-tors.As the Board has stated, the determination in ajurisdictional dispute case is an act of judgmentbased on common sense and experience in weighingthese factors.' The following factors are relevant inmaking a determination of the dispute before us.1.Relevant collective-bargaining agreementsThe Employer contends that section 2 of the cur-rent collective-bargaining agreement between Petro-leum Engineering and the Teamsters requires assign-ment of the disputed work to employees representedby Locals 980 and 78. For the past 10 years, theaforesaid parties have operated under a contract sub-stantially identical to that executed in March 1975.In addition, the Employer noted that it has no cur-rent collective-bargaining agreement with the Plumb-ers.However, the employees represented by the Team-sters include only maintenance employees. Since theagreement specifically excludes construction workersin section 2, the principal argument of the Plumbersis that the contract does not contain provisions forthe assignment of the work in dispute to the Team-sters.The Employer alleges that the emplacement ofvapor recovery systems at existing service stations ismaintenance work covered by the collective-bargain-ing agreement. Much of the testimony at the hearingrelated to continuous attempts by both parties to dis-tinguishbetweenmaintenance and constructionwork.We do not find that this factor favors the2N L. RB.v. Radio and Television Broadcast Engineers Union,Local 1212,International Brotherhood of Electrical Workers,AFL-CIO [Columbia Broad-casting System],364 U.S. 573 (1961);International Association of Machinists.Lodge No. 1743, AFL-CIO (J.A Jones ConstructionCompany),135 NLRB1402 (1962)47award of the disputed work to employees representedby either party.2.The Employer's assignment and preferenceThe Employer assigned the work in dispute tomembers of the Teamsters, and it is clear that theEmployer wishes to continue this assignment of thework.We find that this factor favors award of thework in dispute to employees represented by theTeamsters.3.The Employer's practiceThe Employer's president testified that during thepast 18 months his company has received approxi-mately 1,000 contracts for the installation of vaporrecovery systems. In this regard, the same Teamsterscrew of maintenance employees has moved with theEmployer throughout northern California to performthe work involved herein. Accordingly, we find thatthis factor favors award of the disputed work to em-ployees represented by Teamsters.4. Skills and the work involvedAs indicated previously, employees represented byLocals 980 and 78 currently undertake the work oflaying the pipe and modifying tanks to make gasolinestations conform to Federal regulations. The recordshows the Teamsters attend special training schoolsand have acquired significant experience in perform-ing pipe modifications of hazardous fuel systems.Nevertheless, other contractors generally use plumb-ers from the local hiring hall for similar operations.Although the record indicates there is only a margin-al difference between the installation process on ex-isting service stations from that performed at newconstruction sites, such work does not necessarily re-quire the specialized skills possessed by plumbers.Accordingly, we do not find this factor to be deter-rmnatlve.5.Efficiency and economy of operationsThe Employer maintained at the hearing that fac-tors of efficiency and economy support assignmentof the disputed work to employees represented by theTeamsters. Relevant thereto, the Employer notes thatthe use of a single integrated crew conserves timewhen conducting volume operations. Since the Em-ployer constantly moves from jurisdiction to jurisdic-tion in California, hiring from the union halls wouldreduce the flexibility necessary for such mobility.Therefore, we find that this factor favors award of 48DECISIONSOF NATIONALLABOR RELATIONS BOARDthework in dispute to employees represented byTeamsters.ConclusionUpon consideration of all relevant factors, we con-clude that the Employer's employees who are repre-sented by International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,Locals 980 and 78, are entitled to the work in dis-pute.We reach this conclusion based upon theEmployer's assignment of the disputed work to theseemployees and the facts that the assignment is con-sistent with the Employer's practice, that employeesrepresented by Locals 980 and 78 possess the requi-site skills to perform the work, and that such an as-signment will apparently result in greater efficiencyand economy of operations. Accordingly, we shalldetermine the dispute before us by awarding the va-por recovery work in dispute to those employees rep-resented by Locals 980 and 78, but not to that Unionor its members. In consequence, we find that Plumb-ers Local No. 447 is not entitled by means proscribedunder Section 8(b)(4)(D) of the Act to force or re-quire the Employer to assign the disputed work toemployees represented by it.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and on the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board herebymakes the following Determination of Dispute:1.Employees of Petroleum Engineering, Inc., whoare represented by International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpersof America, Locals 980 and 78, are entitled to per-form the work involved in the second phase of instal-lation of vapor recovery systems at existing gasolineservice stations.2.Plumbers Local No. 447 is not entitled bymeans proscribed by Section 8(b)(4)(D) of the Act toforce or require Petroleum Engineering, Inc., to as-sign the disputed work described in paragraph 1 ofthisDetermination of Dispute to employees repre-sented by it.3.Within 10 days from the date of this Decisionand Determination of Dispute, Plumbers Local No.447 shall notify the Regional Director for Region 20,in writing, whether or not it will refrain from forcingor requiring Petroleum Engineering, Inc., by meansproscribed by Section 8(b)(4)(D) to assign the above-described disputed work to employees represented byit rather than to employees represented by Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Locals 980 and78.